Citation Nr: 1426898	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-03 749 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 until May 1978.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2012, the Veteran and her representative presented evidence and oral testimony in support of her claims before the undersigned at a Travel Board hearing held in Fargo, North Dakota.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed February 2006 rating decision, the RO denied a claim for reopening of service connection for a left knee disorder.  

2.  The evidence associated with the claims file subsequent to the February 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  


CONCLUSION OF LAW

1.  The February 2006 decision that denied reopening the claim for service connection for left knee disability is final. 38 U.S.C.A. § 7105  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has been provided with all required notice, to include notice pertaining to the disability rating and effective date elements of her claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. § § 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2013).  

II.  New and Material

The Veteran initially filed a claim for a bilateral knee disorder in September 1978.  In a January 1980 rating decision, the RO denied the claim based on a finding that the Veteran's bilateral knee disorder pre-existed service and was not aggravated by service.  In a May 1980 reconsideration, the RO granted service connection for the right knee and upheld the denial of service connection for the left knee on the same basis.  The Veteran filed a Notice of Disagreement (NOD) in October 1981 and perfected her appeal that same month.  

In an April 1982 decision, the Board denied service connection for a left knee disorder based on a finding that a left knee disorder pre-existed service and was not aggravated during service.  The decision became final upon mailing of the decision in April 1982.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2013).  

The Veteran filed a claim to reopen in November 2005.  In a February 2006 rating decision, the RO denied her claim based on a lack of new and material evidence to reopen the claim.  The Veteran did not appeal this decision, nor did she submit any additional evidence within one year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The evidence received as part of the Veteran's November 2009 petition to reopen her claim for service connection for a left knee disorder includes a lay statement submitted by the Veteran's friend, VA examination reports, and a private nexus opinion from Dr. M.L., the Veteran's longtime orthopedist.  The private nexus opinion states that the Veteran has patellofemoral cartilage breakdown, and that the in-service injury described by the Veteran could possibly have accelerated the degenerative process.  The fact that the private opinion is far from being definitive does not negate the fact that this statement is both new and material in that it raises a reasonable possibility of substantiating the claim by providing a nexus to active service.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.  


ORDER

The claim of entitlement to service connection for a left knee disorder is reopened.  


REMAND

The Board finds that a remand for additional development is necessary before adjudication of the Veteran's left knee claim.  The Veteran contends that she injured her left knee in service, and that she has experienced symptomatology since service.  Alternatively, she claims that her left knee disorder is secondary to or aggravated by her service-connected right knee disability.  Her claim was previously denied based on a finding that her left knee disorder pre-existed service and was not aggravated by service.  

The Board finds that the February 2010 VA examination report does not adequately address whether the presumption of soundness is rebutted.  The examiner's notation of a pre-existing left knee disorder is merely a recitation of the RO's previous finding and does not appear to be the examiner's own opinion based on the medical and lay evidence of record.  Further, the examiner based the negative nexus opinion regarding secondary service connection on the assumption that the Veteran's left knee disorder pre-existed service.  Finally, the Board notes that, as part of her rationale, the examiner stated that there was no evidence of a continued antalgic gait post service.  In November 2009, while examining the Veteran's right knee, the examiner noted an antalgic gait.  

The Board notes that the record contains a private treatment record from Dr. M.L. indicating that the Veteran has "patellofemoral cartilage breakdown, and the event (2-1978) she describes could possibly have accelerated this degenerative process."  Dr. M.L. Opinion.  The Board finds that the clinician's use of the terms "could" and "possibly" render this opinion speculative, and therefore inadequate for adjudication.  See Jones v. Shinseki, 23 Vet. App. 382 (a medical opinion that declines to provide etiology opinion on the basis that doing so would result in speculation is inadequate).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that evidence favorable to the veteran's claim that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  

In light of the foregoing, a new examination is necessary to determine whether a left knee disorder clearly and unmistakably pre-existed service, and, if so, whether such disorder was clearly and unmistakably not aggravated beyond its normal progression by service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her left knee disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examiner should address the following: 

(a) Identify all current disabilities of the left knee. 

(b) For all identified disabilities of the left knee, is it undebatable (clear and unmistakable evidence) that the condition(s) existed prior to the Veteran's active service?

(c) If it is determined that it is undebatable that a left knee disability had its onset prior to active service, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his active duty service?

The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

(d) If it is determined that the Veteran's left knee disability did not clearly and unmistakably preexist his active service, state where it is at least as likely as not (that is, a probability of 50 percent or greater) that the identified left knee disability had its onset in service is otherwise etiologically related to her active service.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report as well as acknowledge and discuss findings located in the service treatment records for a left knee disorder, lay statements of record, Dr. M.L.'s June 2012 opinion, and records showing a 1977 injury to the left knee.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Following the above-requested development, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


